Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REDOX FLOW BATTERY WITH POROUS ELECTRODE IN WHICH MIXING PLATE IS INSERTED

Examiner: Adam Arciero	SN: 16/276,380	Art Unit: 1727	May 7, 2021

DETAILED ACTION
Applicant’s response filed on May 03, 2021 has been received.  Claims 1-2 and 4-12 are currently pending.  Claims 1-2, 4, 6 and 10-11 have been amended.  Claim 3 has been canceled.  Claim 12 has been newly added.

Claim Objections
The objection to claim 4 is withdrawn because Applicant has amended the claim.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Hanafusa et al. on claims 1-2 and 11 are withdrawn because Applicant has amended the independent claim.

Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Hanafusa et al., Kim et al., and Zaffou et al., do not specifically disclose, teach, or fairly suggest the claimed redox flow battery, comprising a mixing space that is an empty space formed when the first flow electrode and/or second flow electrode are divided into plural and disposed to be spaced apart from each other and the mixing space is formed between the plurality of first and/or second flow electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727